PER CURIAM.
We sua sponte withdraw our opinion issued October 19, 1994, and substitute the following:
This is an appeal from a final summary judgment in favor of the defendants in a suit for declaratory judgment. The trial court determined that defendant, Walker, the insured, was entitled to coverage to the extent of the full policy limits for each of two accidents. Under the particular facts of the incidents which gave rise to the insured’s demand for coverage and the specific wording of the insurance policy, we affirm the trial court’s order granting summary judgment. Liberty Mutual Ins. Co. v. Rawls, 404 F.2d 880 (5th Cir.1968); Illinois Nat’l Ins. Co. v. Szczepkowicz, 185 Ill.App.3d 1091, 134 Ill.Dec. 90, 542 N.E.2d 90 (1989).
GLICKSTEIN and WARNER, JJ., and ALVAREZ, RONALD V., Associate Judge, concur.